Citation Nr: 1022189	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-46 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits for loss of vision under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from July 14, 1951 
to August 11, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2009 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 19, 2008, the appellant presented to VAMC in 
Omaha with complaints of chest pain, shortness of breath, 
occasional lightheadedness, dizziness, and general fatigue.  
The appellant was admitted to ICU for evaluation of unstable 
angina.  He was then discharged from the ICU to the floor and 
watched uneventfully and without any adverse events.

2.  On June 22, 2008, the appellant was transferred from VAMC 
to Creighton University Medical Center (UMC) for coronary 
artery bypass graph (CABG).  One vessel CABG was performed on 
June 23, 2008.  The appellant did well postoperatively until 
June 28, 2008, when he awoke with a strange feeling and near 
loss of vision bilaterally.  

3.  On June 30, 2008, the appellant was admitted to VAMC in 
Omaha.  On July 2, 2008, the appellant was discharged to the 
skilled nursing home in Chadron, Nebraska.  

4.  The appellant incurred no additional disability as a 
result of hospital care, medical or surgical treatment, or 
examination furnished by the VAMC in Omaha.



CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for bilateral loss of vision are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter date in March 2009 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.



The appellant's VA medical treatment records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, an examination and opinion have not been 
sought.  However, the Board finds that the record contains 
sufficient competent medical evidence to decide the claim.  
In particular, the appellant essentially contends not that he 
suffered additional disability due to the treatment which he 
received at VA but that he suffered additional disability due 
to the treatment which he received at Creighton UMC.  On this 
evidence, there is no basis to find that an additional 
disability has occurred necessitating an opinion on whether 
there was a relationship to the treatment at Creighton UMC.  

The Board notes that the appellant is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

1151 Claim

The appellant contends that he suffered sudden vision loss 
following bypass surgery on June 23, 2008 at Creighton UMC in 
Omaha after being transferred from VA Medical Center in 
Omaha.

38 U.S.C.A. § 1151 provides for compensation for qualifying 
additional disability in the same manner as if such 
additional disability were service-connected.  A qualifying 
additional disability is one in which the disability was not 
the result of the appellant's willful misconduct; and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the appellant under any 
law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in 
38 U.S.C.A. § 1701(3)(A), and the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  Id.  The term "facilities 
of the Department" means facilities over which the Secretary 
has direct jurisdiction.  38 U.S.C.A. § 1701(3)(A).

The VA medical records indicate that the appellant presented 
on June 19, 2008, to VAMC Omaha with complaints of chest pain 
with moderate exertion which had increased in severity and 
frequency gradually over the prior two months and also 
complaints of shortness of breath during these episodes and 
occasional palpitations.  The appellant also complained of 
occasional lightheadedness and dizziness and general fatigue.  
The appellant denied paroxysmal nocturnal dyspnea (PND), 
orthopnea and pedal edema, fevers, chills, coughs, or sputum 
production.  The appellant had a positive adenosine 
cardiolite in May 2008 and proceeded to have a 
catheterization on the morning of June 19, 2008 which showed 
a proximal left anterior descending (LAD) lesion of 90 
percent not amenable to stenting.  The appellant was admitted 
for future CABG.  The appellant was admitted to intensive 
care unit (ICU) for evaluation of unstable angina.  He was 
then discharged from the ICU to the floor and watched 
uneventfully and without any adverse events until Sunday when 
the appellant was transferred to Creighton UMC for the CABG.

A July 2008 discharge summary notes that the appellant had 
been referred to Creighton UMC for one vessel CABG which was 
done on June 23, 2008.  The appellant did well 
postoperatively until June 28, 2008, when he awoke with a 
strange feeling and near loss of vision bilaterally.  He was 
evaluated with CT at Creighton UMC which did not show 
infarct.  A CTA was later done which showed truncated right 
posterior cerebral artery.  Creighton Neurology recommended 
anticoagulation at that time but no heparin bridging.  It was 
noted that the appellant remained to have substantial central 
vision loss with peripheral vision somewhat maintained.  

The appellant was admitted to VAMC on June 30, 2008.  The 
appellant denied any chest pain, shortness of breath, or 
palpitation.  He had no other complaints upon admission.  It 
was noted that following the acute vision loss on June 28, 
2008, the appellant was seen by both Creighton Neurology and 
Creighton Ophthalmology, neither of which found any 
significant pathological findings to correlate with the 
appellant's condition.  Creighton Neurology did recommend 
restarting the appellant's Coumadin for history of atrial 
fibrillation.  After admission to the VA, Neurology was also 
consulted and they recommended anticoagulation therapy, as 
well as Ophthalmology follow up.  Upon discharge, the 
appellant's INR was at 1.2.  Over the few days the appellant 
was at the VA, he did state that it felt like his vision was 
getting better.  From a cardiac standpoint, the appellant was 
doing very well and had no complaints of chest pain, 
shortness of breath, or palpitations during his stay.  The 
appellant was receiving all of his cardiac medications 
throughout his stay.  On the day of discharge, erythrocyte 
sedimentation rate was obtained and was shown to be 84.  
Throughout his stay, the appellant's blood sugars remained in 
acceptable ranges and his NPH insulin was discontinued with 
sliding scale used throughout his stay.  On day of discharge, 
the appellant also complained of some dysphagia which had 
been occurring for quite some time.  The appellant also 
mentioned that he lost his dentures which he obtained through 
the VA system.  The appellant did experience some low blood 
pressures with the systolics in the 80s and diastolics in the 
50s with low pulses in the mid 50s.  His metroprolol was held 
on the day of his admission and his blood pressure did 
slightly increase.

On July 2, 2008, the appellant was discharged to the skilled 
nursing home in Chadron, Nebraska.  On the day of discharge, 
the appellant was hemodynamically stable.  He was afebrile at 
97.2 degree Fahrenheit, pulse of 56 per minute, respirations 
were 20, blood pressure was 96/53.

In support of his claim, the appellant has submitted a letter 
from Dr. M.R.Y., which states, 

[The appellant] was seen by me on July 
25, 2008, for problems relating to sudden 
loss of vision following a bypass surgery 
on June 23, 2008.  He describes the 
symptoms as seeing bright white lights 
the Saturday following his surgery, at 
the time he awoke.  From that point on he 
only had peripheral vision, which had not 
changed much from the time of the surgery 
to the time that I saw him on the 25th of 
July.  On our examination, his right eye 
visual acuity was hand motion, with the 
left eye being count fingers.  He had 
previous implant surgery in the right eye 
in 2003 and the left eye in 2005, and his 
implants were in good position.  His 
optic nerves showed temporal disc pallor, 
consistent with a previous ischemic 
event.  The diagnosis was made at that 
time of bilateral ischemic optic 
neuropathy following his bypass surgery, 
likely due to a hypotensive episode.

There is always some question as to what 
the visual acuity was prior to the 
surgery and whether there were other eye 
diseases that may have caused the current 
problem rather than his ischemic optic 
neuropathy.  Based on a progress note 
from the V.A. Medical Center on May 26, 
2005, [the appellant] had visual acuity 
on that day correctable to 20/20 on the 
right and 20/30 on the left.  There was 
no mention of macular degeneration or 
other diseases that would cause a drop of 
vision in the period between 2005 and 
2008.  In talking to the patient, he was 
not seen by an eye doctor in that three 
year period of time, but had no loss of 
vision to precipitate a doctor's visit.  
His visual acuity was the same until the 
loss of vision after his bypass surgery.  
Therefore, I am 100% sure that the 
decrease in vision and ischemic optic 
neuropathy is due to an event after his 
CABG, which caused the ischemic optic 
neuropathy.  The likely cause based on 
the hypothesis for ischemic optic 
neuropathy is hypotension.  I have not 
seen [the appellant] since the initial 
visit, but really with ischemic optic 
neuropathy there is very little chance of 
recovery, so his long-term disability 
will be present because of his poor 
vision.  He is considered legally blind 
at less than 20/200 at his point in time.  
There are not previous or current 
treatments for ischemic optic neuropathy 
to improve his current level of visual 
acuity.

The Board notes that in February 2008, the appellant 
submitted a statement in which he states, "My personal 
doctor, M.Y., said it was because the VA let my blood 
pressure get to[o] low."  However, Dr. M.R.Y. specifically 
stated that decrease in vision and ischemic optic neuropathy 
was due to an event after his CABG, which caused the ischemic 
optic neuropathy and that the likely cause was hypotension.  
Thus, Dr. M.R.Y. points to an event that happened during the 
appellant's stay at Creighton UMC and not during the 
appellant's VA hospitalizations.     

A July 1, 2008 VA treatment record authored by Dr. J.A.F. 
indicates that the appellant was seen in neurology in 
Creighton UMC for acute onset visual changes on Saturday.  
Dr. J.A.F. noted that the appellant was completely fine 
before that, that all of a sudden he became unable to see 
anything with both eyes, and that this feeling lasted all day 
long Saturday.  Dr. J.A.F. noted that the appellant stated 
that his vision was a little better than it was on Saturday 
but that he was still unable to see with both eyes in the 
middle of his visual field.  Dr. J.A.F. noted that the 
appellant's CT scan report from Creighton UMC did not talk 
about any acute strokes but that the appellant did have an 
old right frontoparietal encephalomalacia, and was started 
back on his Coumadin.  Dr. J.A.F. noted that the appellant 
had a history of head trauma with loss of consciousness at 
age of 17 followed by surgery for hematoma, no previously 
reported clinical strokes, and a little bit of weakness on 
the right side from his old accident.

A July 1, 2008 record authored by Dr. T.G.T. notes, "I think 
it more likely that he had a hypotensive episode which 
componded a tenuous posterior circulation."

VA outpatient treatment records dated after his 
hospitalizations include a computerized problem list in which 
cerebrovascular accident 6/29/09 bilateral visual loss; right 
occipital CVA needs anticoagulation is the first active 
problem.

On this evidence, there is no basis to grant compensation 
under 38 U.S.C.A. § 1151. First, the appellant does not 
allege that the treatment he was provided by VA caused him 
additional disability.  Instead, he states that his private 
physician, Dr. M.Y., had stated that his loss of visual 
acuity was due to VA's allowing the appellant's blood 
pressure to drop too low.  This is not the case.  Dr. M.R.Y. 
specifically stated that the cause of the appellant's 
decrease in visual acuity was due to an event after the CABG, 
which was performed at Creighton UMC.  The appellant did not 
complain of loss of visual acuity during his hospitalization 
at VAMC prior to his transfer to Creighton UMC and the record 
does not show that there was any further decline in the 
appellant's visual acuity during his hospitalization at VAMC 
after his CABG.  Thus, it appears that the appellant seeks 
compensation for loss of vision as a result of VA 
transferring him to Creighton UMC.  Section 1151 benefits, 
however, apply to additional disability incurred as a result 
of actual examination or treatment in a facility by VA staff.  
Thus, section 1151 is not the appropriate avenue to seek that 
compensation.

Accordingly, as the appellant's visual acuity declined as a 
result of treatment in a private hospital not under the 
jurisdiction of the Secretary of VA, entitlement to 
compensation benefits for loss of vision under the provisions 
of 38 U.S.C.A. § 1151is not warranted.




ORDER

Entitlement to compensation benefits for loss of vision under 
the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


